Case 2:18-cv-10619-KM-CLW Document 22 Filed 01/24/19 Page 1 of 1 PageID: 431




Mail: P. O. Box 5231, Princeton, NJ 08543-5231

Princeton Pike Corporate Center                                           Office Managing Partner
997 Lenox Drive                                                           Gerard P. Norton, Ph.D., Esq.
Lawrenceville, NJ 08648-2311
Tel (609) 896-3600 Fax (609) 896-1469
www.foxrothschild.com


JOHN C. ATKIN
Direct No: 609.895.3327
Email: JAtkin@FoxRothschild.com




                                                     January 24, 2019
Via ECF
The Honorable Cathy L. Waldor
United States District Court for District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

           Re:        Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address
                      24.0.13.70
                      Dkt. No. 2:18-cv-10619-KM-CLW

Judge Waldor:

         We represent Plaintiff Strike 3 Holdings, LLC (“Strike 3”) in the above-referenced matter.
I write to respectfully request a brief adjournment of the Oral Argument scheduled for Defendant’s
Motion for Protective Order [ECF No. 11] on February 11, 2019 at 2:00pm EST, due to a
scheduling conflict I have with a hearing day in an arbitration in New York, entitled RCM
Technologies, Inc. v. New York Power Authority, JAMS Reference No. 1425024690, which is
scheduled for hearings on January 28-31 and February 11-14.

       Defendant’s counsel has consented to this request, and we have conferred and agreed that
counsel for both parties are available, pending Court approval/availability, on the following dates:
March 4, 5, 6, 7, or 8, 2019.

           Thank you for your attention to this matter.

                                                             Respectfully submitted,

                                                             /s/ John C. Atkin

                                                             John C. Atkin
cc:        Leslie A. Farber, Esq. (via ECF)
